Citation Nr: 0015654	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  99-00 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for disability of the 
spine and back.

2.  Entitlement to service connection for residuals of a 
concussion and skull fracture.

3.  Entitlement to service connection for bilateral leg 
disability, other than chondromalacia of the knees.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral 
chondromalacia.

5.  Entitlement to service connection for bilateral arm 
disability.

6.  Entitlement to service connection for bilateral shoulder 
disability.

7.  Entitlement to service connection for bilateral hand 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to 
November 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Wichita, Kansas.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for 
disability of the spine and back is plausible.

2.  The claim for entitlement to service connection for 
residuals of a concussion and skull fracture is not 
plausible.

3.  The claim for entitlement to service connection for 
bilateral leg disability, other than chondromalacia of the 
knees, is not plausible.

4.  The evidence received since an unappealed June 1981 
rating decision denying service connection for bilateral 
chondromalacia includes no evidence which is so significant 
by itself or in connection with the evidence previously of 
record that it must be considered in order to fairly consider 
the merits of the claim.

5.  The claim for service connection for bilateral arm 
disability is not plausible.

6.  The claim for service connection for bilateral shoulder 
disability is not plausible.

7.  The claim for service connection for bilateral hand 
disability is not plausible.


CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of 
disability of the spine and back is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for residuals of a 
concussion and skull fracture is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for bilateral leg 
disability, other than chondromalacia of the knees, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  New and material evidence has not been received to reopen 
the veteran's claim for service connection for bilateral 
chondromalacia.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

5.  The claim for service connection for bilateral arm 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

6.  The claim for service connection for bilateral shoulder 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

7.  The claim for service connection for bilateral hand 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after service discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Service incurrence of arthritis may be presumed if it is 
manifested to a compensable degree within a year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999). 

I.  New and Material Evidence

Service connection for bilateral chondromalacia was denied in 
an unappealed rating decision of June 1981 on the basis that 
service medical records showed no chronic knee problem and 
the recent VA examination report showing bilateral 
chondromalacia did not indicate that the disorder was 
incurred in or aggravated by service.

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  New 
evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, at 513 (1992). 

The evidence added to the record since the June 1981 rating 
decision consists of medical evidence and statements of the 
veteran.  The medical evidence added to the record includes 
no reference to chondromalacia so it clearly is not material.  
Similarly, although the veteran's statements include 
references to his legs, he has not specifically referred to 
chondromalacia.  Moreover, as a layperson, the veteran is not 
competent to render a medical diagnosis or offer an opinion 
concerning medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Therefore, his statements are not 
material.  Accordingly, the claim for service connection for 
bilateral chondromalacia has not been reopened.

II.  Service Connection

As a preliminary matter, the Board must determine whether the 
veteran has presented evidence of  well-grounded claims, that 
is, whether he has presented claims that are plausible and 
meritorious on their own or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  In order for a direct service connection claim to be 
well grounded, there must be:  (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Where a determinative issue involves medical 
causation or diagnosis, competent medical evidence to the 
effect that the claim is plausible is required.  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  A claim also may be well grounded 
if the condition is observed during service, continuity of 
symptomatology is demonstrated thereafter and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  

If the veteran has not submitted evidence of a well-grounded 
claim, the claim must fail, and VA has no duty to, and may 
not, assist the veteran in the development of the claims.  
See Morton v. West, 12 Vet. App. 477 (1999); see also Epps, 
supra; Caluza at 504.

Under 38 U.S.C.A. § 1154(b) (West 1991), a claimant's 
uncontradicted assertion of having experienced disability or 
injury in combat which is consistent with the circumstances 
of his service, is satisfactory evidence that such trauma 
occurred in service.  See Caluza, supra.  Thus, service 
connection will not be precluded for combat veterans simply 
because of the absence of notation of a claimed disability in 
the official service records.  However, the law does not 
negate the need for medical nexus evidence where a 
determinative issue involves a matter requiring medical 
expertise as opposed to a matter susceptible to lay 
observation.  See Libertine v. Brown, 9 Vet. App. 521 (1996). 

A.  Residuals of a concussion and skull fracture

The veteran contends that he was thrown from a military jeep 
while serving in Germany.  He asserts that although he was 
wearing a steel helmet, he suffered a head injury as a result 
of the incident.  The veteran claims that his primary 
symptoms were headaches and that post-accident x-rays showed 
a skull fracture.

Service medical records include no evidence of a skull 
fracture.  To the contrary, an x-ray examination of the 
veteran's skull in September 1962 was negative.  Although the 
service medical records document frequent episodes of 
headaches with various etiologies identified, service medical 
records do not show that the headaches were attributed to a 
concussion or show that the veteran was ever found to have a 
concussion.  Similarly, the post-service medical evidence of 
record includes no evidence of a concussion, skull fracture 
or any residual of a concussion or skull fracture.  The 
evidence of this claimed disability is limited to the 
veteran's own statements.  As noted above, the veteran is not 
competent to provide a medical diagnosis or an opinion 
concerning medical etiology.  Accordingly, the Board must 
conclude that this claim is not well grounded.

B.  Disability of the Spine and Back

The veteran contends that he has retained shell fragments in 
his back from a mortar attack in 1969 when he was in Vietnam.  
The veteran reports that he was told by a physician that he 
has over three and one-quarter pounds of flake shrapnel in 
his back. 

The veteran was awarded the Combat Infantryman Badge and a 
Purple Heart Medal.  Retained shell fragments were noted on 
his service discharge examination in September 1980, although 
the location of the retained shell fragments was not noted.  
This finding was made over 10 years after the veteran's 
combat service.  The Board is aware that the VA examiner 
assessing the veteran in April 1981, approximately 7 months 
after the separation examination, did not make a finding with 
regard to retained shell fragments, but there is no 
indication that he was looking for retained shell fragments.  
In the Board's opinion the evidence confirming the veteran's 
combat service and receipt of the Purple Heart Medal, the 
veteran's statement indicating that he has retained shell 
fragments in his back and the finding of retained shell 
fragments on the separation examination are sufficient to 
establish that the veteran's claim is well grounded.   
 

C.  Disabilities of the Arms, Shoulders, Hands and Legs 
(other than chondromalacia)

Service medical records show that the veteran was seen with 
various complaints pertaining to his upper and lower 
extremities, but they do not show that he was found to have 
any chronic disability of an arm, shoulder, hand or leg other 
than residuals of a fracture of the right wrist.  The 
separation examination in September 1980 disclosed that his 
upper and lower extremities were normal.  He has been granted 
service connection for residuals of a fracture of his right 
wrist.  

The veteran was examined by VA in April 1981.  He reported a 
history of a strained motor nerve in the right arm, and the 
sensation of both knees giving out during service.  The 
examiner diagnosed residuals of a fracture of the right wrist 
and chondromalacia of the knees only.

Because of the history of motor nerve injury in the right 
arm, electromyogram and nerve conduction study of the right 
arm was performed.  They revealed no significant abnormality.  
The examiner stated that because this was the first study, he 
was unable to tell too much but suspected that the veteran 
might have carpal tunnel syndrome.  

The veteran's claims file also contains medical reports from 
the Galicia Medical Group showing treatment from 1995 to 
1997, which primarily relate to treatment of the veteran for 
cellulitis, lymphedema and venous insufficiency of the lower 
extremities.  They include no evidence of a nexus between any 
of these problems and service.  

Also of record are medical reports from McConnell Air Force 
Base dated from 1981 to 1996.  They reflect treatment for 
various disorders, including knee problems in the 1990.  They 
include no evidence of the presence of any pertinent 
disability within a year of the veteran's discharge from 
service and no evidence of a nexus between service and any 
arm, shoulder, hand or leg disorder.

Again, the evidence of a nexus between the claimed 
disabilities and service is limited to the veteran's own lay 
statements.  The Board acknowledges the veteran's statements 
regarding what he was told by a physician at his retirement 
physical with regarding his legs and shoulders.  However, the 
Court has held that the connection between what a physician 
said and the layman's account of what he purportedly said, 
filtered through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 
"medical" evidence.  Robinette v. Brown, 8 Vet.App. 69, 77 
(1995); see Warren v. Brown, 6 Vet.App. 4, 6 (1993).  
Therefore, the Board must conclude that these claims are not 
well grounded.


ORDER

The Board having determined that the claim for service 
connection for disability of the spine and back is well 
grounded, the appeal is granted to this extent.

Entitlement to service connection for residuals of a 
concussion and skull fracture is denied.

Entitlement to service connection for bilateral leg 
disability, other than chondromalacia of the knees, is 
denied.

New and material evidence not having been received, reopening 
of the claim for service connection for bilateral 
chondromalacia is denied.

Entitlement to service connection for bilateral arm 
disability is denied. 

Entitlement to service connection for bilateral shoulder 
disability is denied.

Entitlement to service connection for bilateral hand 
disability is denied.



REMAND

VA has a duty to assist the veteran in the development of 
facts pertinent to his well-grounded claim for service 
connection for disability of the spine and back.  The veteran 
has not been provided a VA examination to determine the 
etiology of the current disability of his spine and back, and 
it appears that other pertinent evidence may be available.   

Accordingly, this issue is remanded to the M&ROC for the 
following actions:

1.  The M&ROC should contact the veteran 
and request that he provide the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and non-VA, who may possess additional 
records pertinent to his claim.  When the 
requested information and any necessary 
authorization are received, the M&ROC 
should attempt to obtain a copy of all 
indicated records which are not already 
associated with the claims file.  In any 
event, the M&ROC should obtain and 
associate with the claims file all 
treatment records, i.e., outpatient 
records and/or hospital summaries, not 
previously secured, from McConnell Air 
Force Base medical facilities, reflecting 
treatment of the veteran for back 
disability since September 1997. 

2.  The M&ROC should attempt to obtain 
documentation concerning the basis of the 
veteran's award of the Purple Heart 
Medal.

3.  When the above development has been 
completed, the M&ROC should also arrange 
for a VA examination of the veteran by a 
physician with appropriate expertise to 
determine the nature, extent and etiology 
of any currently present disability of 
the veteran's spine and back.  Any 
indicated studies, including x-ray 
studies, must be performed.  The examiner 
should specifically determine if there 
are any retained shell fragments in the 
veteran's back.  Based upon the 
examination results and a review of the 
claims folder, the examiner should 
provide an opinion with respect to each 
currently present disorder of the 
veteran's spine or back as to whether it 
is at least as likely as not that the 
disorder is etiologically related to 
service, to include a disorder noted in 
the veteran's service medical records or 
trauma sustained by the veteran during 
service.  The rationale for all opinions 
expressed should also be provided.  The 
claims file, including a copy of this 
remand, must be made available to and 
reviewed by the examiner.  The report 
must be typed.

4.  Thereafter, the M&ROC must review the 
claims file and ensure that all 
development actions, including the 
medical examination and opinions, have 
been conducted and completed in full.  If 
any development is incomplete, the M&ROC 
should take appropriate corrective 
action. 

5.  Then, the M&ROC should undertake any 
other indicated development and 
readjudicate the claim for service 
connection for disability of the spine 
and back. 

6.  If the claim is not granted to the 
veteran's satisfaction, the M&ROC should 
issue a supplemental statement of the 
case and provide the veteran and his 
representative with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the M&ROC.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the M&ROC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the M&ROCs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

